DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/28/2021 has been entered. Claim(s) 1-3, 5-21 is/are pending in the application. 

Election/Restrictions
Applicant's election with traverse of Claims 6-21 in the reply filed on 03/22/2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden between the groups.  This is not found persuasive because there is a search burden, and this is evidenced by the groups’ separate classification and recognition in the art. (See MPEP 808.02). 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/22/2021.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 14-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 14, the step of “developing a pH versus corrosion potential graph for the alloy having the base metal and the corrosion inhibitor, and having the base metal and corrosion inhibitor to a predetermined process environment based on the pH versus corrosion potential graph” is considered indefinite as the step (1) of developing a pH versus corrosion potential graph renders the metes and bounds of the claim unclear. The step of developing a graph can be considered a mental step. The step (2) of providing the alloy to a predetermined process environment based on said is also indefinite, as it is unclear what constitutes a predetermined process environment based on said graph. If one of ordinary skill in the art were to develop the graph for all possible pH values and use the alloy in any pH environment, it would be unclear if infringement had occurred. Similarly if one of ordinary skill in the art were to use the alloy in any pH environment without developing a graph first, it is unclear if that would constitute infringement as well. Therefore the metes and bounds of the claim are unclear, so the claim is considered indefinite. 
Claims 15-17 are rejected as indefinite from their dependency on Claim 14. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esquivel et al. ("Corrosion Behavior and Hardness of Al–M (M: Mo, Si, Ti, Cr) Alloys." Acta Metallurgica Sinica (English letters) 30.4 (2017): 333-341.) in view of Storck et al. (US20180141120A1)
Regarding Claims 6-9, and 18-21, Esquivel teaches a method of making metallic material comprising the steps of mechanically alloying a base metal of aluminum, with a -50/+100 mesh by high energy ball milling in a planetary ball mill, and cold compacting to pellets (assumed to be room temperature) (Section 2.2, Page 334). (A disk-planetary ball mill and planetary ball mill are considered to be identical) 

Regarding the limitation of using 80-99.5% base metal and 5-20% corrosion inhibitor, Storck teaches the corrosion resistant agent is present in a range of 0.5-5 at% (Claim 14); this is equivalent to a range of 5.7-38.9% weight corrosion resistant agent, balance aluminum, and is considered to overlap with the claimed range. In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claims 10 and 13
Regarding Claims 11-12, Esquivel teaches a hardness of Al-Cr between 80-200 HV (Fig. 8), reading on the claimed range of 50-200 HV. One of ordinary skill in the art would expect the hardness of the alloyed metal with functionalized agent to have a similar hardness to the alloy and the claimed range. 
Regarding Claims 14-17, Esquivel in view of Storck teaches the alloy is given corrosion inhibitors to increase corrosion resistance, tested in a corrosive 3.5% NaCl environment for 24 hours (Section 2.5 Corrosion Tests, Page 335).  Further, one of ordinary skill in the art would expect that when this product is exposed to a corrosive environment, corrosion or cracking of the alloy over time is expected, causing the release of ionic components and subsequent re-passivation as required in claims 15-17 as these are interpreted to naturally flow when metal bases mixed with corrosion inhibitor salts when exposed to corrosive process conditions; as evidenced by applicant in [0080] as Hira teaches 1%  mol. ratio concentrations of inhibitor [0019], identical to the disclosed example in [0080] .


Response to Arguments
Applicant’s arguments with respect to claim(s) 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736